Haskell, J.
Assumpsit for the use of a horse in hauling logs upon which a lien therefor is claimed. The presiding justice ruled *338in favor of the lien and the owner of the logs has exception. It, appears that plaintiff let his horse to the defendant by the month to haul lumber. The horse thereby became the defendant’s horse for the time being, and he it was who might have a lien for.“personal services and the services performed by his team,” not the plaintiff. Richardson v. Hoxie, 90 Maine, 227. Moreover, the case does not show that any services by anybody were performed in hauling claimant’s logs.

Exceptions sustained.